Citation Nr: 0839021	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for right leg varicose 
veins, currently evaluated as 20% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1991 rating action that denied a rating in 
excess of 20% for right leg varicose veins, and a September 
1999 rating action that denied a T/R.  

In March 1992, the veteran and his mother testified at a 
hearing before a hearing officer at the RO.

By decision of June 1994, the Board remanded the increased 
rating issue to the RO for further development of the 
evidence and for due process development.

By decision of May 1995, the Board denied a rating in excess 
of 20% for right leg varicose veins.  The appellant appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By September 1996 Order, the Court vacated the 
Board's May 1995 decision and remanded the matter to the 
Board for compliance with instructions contained in a 
September 1996 Joint Motion for Remand of the Appellant and 
the VA Secretary.

By decision of April 1997, the Board remanded the increased 
rating issue to the RO for further development of the 
evidence and for due process development.

By decision of July 2002, the Board denied a T/R and a rating 
in excess of 20% for right leg varicose veins.  The appellant 
appealed the denials to the Court.  By August 2003 Order, the 
Court vacated the Board's July 2002 decision and remanded the 
matters to the Board for readjudication consistent therewith.  
By June 2004 Order, the Court revoked its August 2003 Order, 
and issued a new Order vacating the Board's July 2002 
decision, and remanded the matters to the Board for 
readjudication consistent therewith.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include enhanced duties to notify and 
assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's June 
2004 Order, the Board finds that all notice needed to fairly 
adjudicate the claims on appeal has not been accomplished.

Although the record contains some correspondence from the RO 
to the veteran in June 2001 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, its severity and duration, and its impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the veteran has not received adequate notice of 
the criteria that governs his claims for an increased rating 
or a T/R, or been furnished an opportunity to respond 
thereto.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  To avoid any prejudice to the veteran, the 
Board finds that the RO, in the first instance, must give the 
veteran full notice of the criteria set forth in Vazquez-
Flores.

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should ensure that 
he receives notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his increased rating and 
T/R claims, to specifically include the 
criteria set forth in Vazquez-Flores.  
The letter should also request him to 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of 
record.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.           
 
6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                      
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

